 
 
IB 
Union Calendar No. 529 
112th CONGRESS 2d Session 
H. R. 4118 
[Report No. 112–726, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2012 
Mr. Critz (for himself, Ms. Velázquez, Mr. Cicilline, and Ms. Hahn) introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

December 21, 2012
Additional sponsors: Ms. Chu, Mr. Richmond, Mr. Peters, and Ms. Clarke of New York

 
December 21, 2012 
Reported from the Committee on Small Business 
 

December 21, 2012
The Committee on Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Small Business Act to provide for increased small business participation in multiple award contracts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Small Business Procurement Improvement Act of 2012.  
2.Increasing small business participation in multiple award contracts 
(a)In generalSection 15(r) of the Small Business Act (15 U.S.C. 644(r)) is amended— 
(1)by striking may, at their discretion and inserting the following: shall, to the maximum extent practicable, include small business concerns in multiple award contracts, as defined in section 3(v) of this Act, including ;  
(2)in paragraph (1), by striking set and inserting setting;  
(3)in paragraph (2)— 
(A)by striking set and inserting setting; and  
(B)by striking and at the end;  
(4)in paragraph (3)— 
(A)by striking reserve and inserting reserving; and  
(B)by striking the period at the end and inserting ; and; and  
(5)by inserting after paragraph (3) the following: 
 
(4)making full use of the set-aside programs established in sections 8(a), 8(m), 31, and 36 of this Act and any other program under this Act that provides for set-asides of contracts for small businesses. .  
(b)Agency outreachSection 15 of the Small Business Act (15 U.S.C. 644) is amended by adding at the end the following: 
 
(s)Agency outreach programThe Administrator, in consultation with the Administrator of the Office of Federal Procurement Policy and any agency that obtains 5 percent of procurement requirements through a multiple award contract, shall carry out a program to increase the participation of small business concerns in multiple award contracts, as defined in section 3(v) of this Act. Such program shall— 
(1)increase awareness among small business concerns regarding multiple award contracts;  
(2)provide small business concerns with education and training on Federal agency procedures for the bid and award of multiple award contracting procedures;  
(3)assist small business concerns with becoming listed on multiple award contracts, including the Federal Supply Schedules of the General Services Administration; and  
(4)develop measures to track small business participation in multiple award contracts, including awards pursuant to those contracts. .  
3.DefinitionsSection 3 of the Small Business Act (15 U.S.C. 632) is amended— 
(1)in subsection (v)— 
(A)in paragraph (1), by striking and at the end; and  
(B)by redesignating paragraph (2) as paragraph (5), and inserting after paragraph (1) the following: 
 
(2)a contract under the Federal Supply Schedule program of the General Services Administration;  
(3)a multi-agency contract which is a contract, or a task order or delivery order awarded pursuant to such a contract, established by one agency for use by Government agencies to obtain supplies, services, or both, in accordance with section 1535 of title 31, United States Code;  
(4)a Government-wide acquisition contract which is a contract, task order contract, or delivery order contract for information technology established by one agency for Government-wide use pursuant to section 11302(e) of title 40, United States Code; and ; and  
(2)by adding at the end the following: 
 
(dd)Blanket purchase agreementIn this Act, the term blanket purchase agreement has the meaning given such term in sections 13.303–01 and 13.303–2 of title 48, Code of Federal Regulations (as in effect on October 1, 2011).  
(ee)Basic ordering agreementIn this Act, the term basic ordering agreement has the meaning given such term in section 16.703 of title 48, Code of Federal Regulations (as in effect on October 1, 2011). .  
4.Ensuring Small Business Participation in Multiple Award Contracts, Multi-Agency Contracts, and Government-Wide Acquisition ContractsSection 15(g)(1) of the Small Business Act (15 U.S.C. 644(g)(1)) is amended— 
(1)by striking (g)(1) The President shall and inserting (g)(1)(A) The President shall; and  
(2)by inserting after paragraph (1) the following: 
 
(B)The President shall annually establish Government-wide goals for the total dollar value of all task orders and delivery orders placed against multiple award contracts, blanket purchase agreements, and basic ordering agreements awarded to small business concerns, small business concerns owned and controlled by service disabled veterans, qualified HUB­Zone small business concerns, small business concerns owned and controlled by socially and economically disadvantaged individuals, and small business concerns owned and controlled by women. .  
5.Improvements to the Small Business ReserveSection 15(j) of the Small Business Act (15 U.S.C. 644(j)) is amended— 
(1)by striking $100,000 each place it appears and inserting $200,000; and  
(2)by adding at the end the following: 
 
(4)Multiple Award Contract Applicability 
(A)This subsection applies to all task or delivery orders placed against multiple award contracts, including any contract under the Federal Supply Schedule program of the General Services Administration.  
(B)The Administrator, in consultation with the Administrator of General Services Administration, shall within 120 days of the date of enactment of this Act, issue regulations regarding— 
(i)how the Administrator of the General Services Administration will ensure that the correct size standard is applied to each task order;  
(ii)how the Administrator of the General Services Administration will ensure that the non-manufacturer rule and limitation on subcontracting provisions are implemented at the task order level; and  
(iii)how the Administrator of the General Services Administration will ensure that its electronic ordering systems display the correct size information for small business concerns seeking the set aside of a task order. .  
6.Small business representation on the Federal Acquisition Regulatory Council 
(a)In generalSection 1302(b)(1) of title 41, United States Code, is amended— 
(1)by striking and at the end of subparagraph (C);  
(2)by striking the period at the end of subparagraph (D) and inserting ; and; and  
(3)by adding at the end the following new subparagraph: 
 
(E)the Administrator of the Small Business Administration. .  
(b)Deciding voteSection 1302 of such title is further amended by adding at the end the following: 
 
(c)Deciding voteIn the case of an equal vote among council membership, the Administrator of the Office of Federal Procurement Policy will have the deciding vote. .  
 
 
December 21, 2012 
Reported from the Committee on Small Business
December 21, 2012
The Committee on Oversight and Government Reform discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
